     Case 17-41974       Doc 83     Filed 10/24/18 Entered 10/24/18 09:27:41          Desc Main
                                      Document     Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                       Case No. 17-41974-CJP
                                                             Chapter 13
Sheryl A. Vaccaro,
Debtor.

 STIPULATION REGARDING WELLS FARGO BANK, N.A.’S MOTION FOR RELIEF
                           FROM STAY
           (15 OLD CARRIAGE PATH, GROTON, MA 01450-2007)

       Now comes Wells Fargo Bank, N.A. (hereinafter “Wells”) and the Sheryl A. Vaccaro
(“Debtor”), who stipulate as follows:

1.       The total post-petition arrearage as of October 16, 2018 is $17,805.35. This consists of the
         following post-petition payments and charges:

             Payments

             6/1/18 – 10/1/18     (5 @                                 $17,805.35
             $3,561.07)

                                              Total Amount Due           $17,805.35

2.       On or before November 1, 2018, the debtor shall make a down payment of $10,683.21. This
         will bring the aforementioned arrearage down to $7,122.14.

3.       On or before November 1, 2018 and by the 15th of each month thereafter, through February
         1, 2019, the Debtor shall make payments as set forth below to cure the post-petition
         arrearage due on the claim:

                                 Stipulation Payment Schedule
             Payment        Monthly Payment       Monthly             Total Monthly
             Number            Amount            Arrearage              Payment
           (or due date)                          Amount
             11/1/2018        $3,561.07          $1,780.53               $5,341.60

             12/1/2018            $3,561.07          $1,780.53           $5,341.60

             1/1/2019             $3,561.07          $1,780.54           $5,341.61

             2/1/2019             $3,561.07          $1,780.54           $5,341.61
     Case 17-41974      Doc 83     Filed 10/24/18 Entered 10/24/18 09:27:41               Desc Main
                                     Document     Page 2 of 5




         *If the Debtor receives notice of a change in the regular monthly payment during the terms
         of the stipulation, the Debtor shall make the appropriate adjustment to the total monthly
         amount due. The monthly arrearage amount will not change.

4.       Thereafter, commencing on March 1, 2019, and monthly thereafter, the Debtor shall make
         the regular monthly post-petition payments in the amount of $3,459.85, subject to change
         pursuant to the terms of the Note and Mortgage.

 All payments under this stipulation should be made payable to the servicer, Wells Fargo Bank,
                             NA, and sent to the following address:

                             Wells Fargo Bank, NA
                                PO Box 14507
                             Des Moines, IA 50306
                                       .
5.       IF THE DEBTOR FAILS TO MAKE SAID PAYMENTS BY THE DATES
         SPECIFIED IN PARAGRAPH TWO OF THIS STIPULATION, RELIEF FROM
         STAY MAY BE GRANTED WITHOUT HEARING BY THE COURT UPON
         WELLS FILING A CERTIFICATE OF NON-COMPLIANCE AND THE
         MOTION FOR RELIEF FROM STAY, AFTER TEN (10) DAYS NOTICE OF
         DEFAULT TO THE DEBTOR AND THE DEBTOR’S ATTORNEY, BY FIRST
         CLASS MAIL POSTAGE PREPAID OR FACSIMILE. THE DEBTOR HAS THE
         RIGHT TO OBJECT TO THE CERTIFICATE OF NON-COMPLIANCE ONLY
         ON THE BASIS THAT THE PAYMENTS WERE MADE TIMELY UNDER THE
         STIPULATION.

6.       The terms of this stipulation shall be null and void if the case is converted or dismissed.

Agreed to on this 24 day of October, 2018.
 Case 17-41974     Doc 83     Filed 10/24/18 Entered 10/24/18 09:27:41   Desc Main
                                Document     Page 3 of 5




               Respectfully submitted,

               Wells Fargo Bank, N.A.,      Sheryl A. Vaccaro,
               By its Attorney              By their attorney,

               /s/Joshua Ryan-Polczinski    /s/Timothy M. Mauser_________________
               Joshua Ryan-Polczinski       Timothy M. Mauser
               BBO# 678007                  BBO #
               Harmon Law Offices, P.C.     10 LIberty Street
               PO Box 610389                Suite 410
               Newton Highlands, MA         Danvers, MA 02108
               02461                        Phone: (617) 338-9080
               (617)558-0500                Fax : (617) 275-8990
               mabk@harmonlaw.com           Email: tmauser@mauserlaw.com


Dated 10/24/2018
  Case 17-41974        Doc 83     Filed 10/24/18 Entered 10/24/18 09:27:41             Desc Main
                                    Document     Page 4 of 5




                          UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                       Case No. 17-41974-CJP
                                                             Chapter 13
Sheryl A. Vaccaro,
Debtor.


                                   CERTIFICATE OF SERVICE

       I, Joshua Ryan-Polczinski, state that on October 24, 2018, I electronically filed the foregoing
document with the United States Bankruptcy Court for the District of Massachusetts on behalf of
Wells Fargo Bank, N.A. using the CM/ECF System. I served the foregoing document on the
following CM/ECF participants:

Denise M. Pappalardo
Richard T. King
Timothy Mauser

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed
with the Court on the following non CM/ECF participants:

Michael J. Vaccaro
15 Old Carriage Path
Groton, MA 01450-2007

Sheryl A. Vaccaro
15 Old Carriage Path
Groton, MA 01450-2007

Dennis Fuccione, c\o Robert W. Anctil, Esq.
Perkins & Anctil P.C.
6 Lyberty Way, Suite 201
Westford, MA 01886

Groton Tax Collector
173 Main St.
Groton, MA 01450

Alan H. Shocket, Trustee of MMC Defined Benefit Trust
P.O. Box 2219
Natick, MA 01760
  Case 17-41974      Doc 83    Filed 10/24/18 Entered 10/24/18 09:27:41   Desc Main
                                 Document     Page 5 of 5


Digital Federal Credit Union
220 Donald Lynch Blvd.,
Marlborough, MA 01752

Town of Chelmsford, c/o Jonathan Silverstein, Esq.
Kopelman and Paige, P.C.
101 Arch Street, 12th Floor
Boston, MA 02110

Dennis Fullione and Amy Fullione
c/o Robert W. Anctil, Esq.
6 Lyberty Way, Suite 201
Westford, MA 01886



                                            Respectfully submitted,

                                            Wells Fargo Bank, N.A.,
                                            By its Attorney

                                            /s/Joshua Ryan-Polczinski
                                            Joshua Ryan-Polczinski
                                            BBO# 678007
                                            Harmon Law Offices, P.C.
                                            PO Box 610389
                                            Newton Highlands, MA 02461
                                            (617)558-0500
                                            mabk@harmonlaw.com
Dated: 10/24/2018
